 1
 2                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                       Jun 14, 2019
                                                                           SEAN F. MCAVOY, CLERK

 5                        UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON

 7
     HOPE D.,                                        No. 1:18-CV-3163-JTR
 8
 9                        v.                         ORDER GRANTING STIPULATED
10                                                   MOTION FOR REMAND
     COMMISSIONER OF SOCIAL                          PURSUANT TO SENTENCE FOUR
11   SECURITY,                                       OF 42 U.S.C. § 405(g)
12                 Defendant.
13
14         BEFORE THE COURT is the parties’ stipulated motion to remand the
15   above-captioned matter to the Commissioner for additional administrative
16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 19.
17   Attorney D. James Tree represents Plaintiff; Special Assistant United States
18   Attorney Leisa A. Wolf represents Defendant. The parties have consented to
19   proceed before a magistrate judge. ECF No. 4. After considering the file and
20   proposed order, IT IS ORDERED:
21         1.     The parties’ Stipulated Motion for Remand, ECF No. 19, is
22   GRANTED. The above-captioned case is REVERSED and REMANDED to the
23   Commissioner of Social Security for further administrative proceedings pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
26   update the medical records and issue a new decision. The ALJ shall: (1) reevaluate
27   Plaintiff’s impairments at step two; (2) reevaluate the medical opinion evidence as
28   a whole; (3) reevaluate the subjective testimony; (4) reevaluate Plaintiff’s residual

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   functional capacity; and (5) if necessary, obtain supplemental vocational expert
 2   evidence to clarify the effects of the assessed limitations on Plaintiff’s ability to
 3   perform her past relevant work or other work in the national economy. Plaintiff
 4   may present additional testimony and submit additional evidence.
 5         2.     Judgment shall be entered for PLAINTIFF.
 6         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 15, is
 7   STRICKEN AS MOOT.
 8         4.     An application for attorney fees and costs may be filed by separate
 9   motion.
10         The District Court Executive is directed to enter this Order, forward copies
11   to counsel, and CLOSE THE FILE.
12         DATED June 14, 2019.
13
14                                 _____________________________________
                                             JOHN T. RODGERS
15                                  UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
